Citation Nr: 1325401	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  09-39 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for status post lumbar fusion, to include depression and anxiety (claimed as back disability).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for vertigo/inner ear disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for restless leg syndrome.

8.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active service in the United States Air Force from December 1967 to December 1971, including service in Vietnam; he also had additional service in the United States Air Force Reserves from 1987 to 2003, including active duty for training (ACDUTRA).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he incurred the disabilities at issue cumulatively as a result of his active duty and his service in the Air Force Reserves.

The Veteran underwent a VA audiologic examination in December 2009.  However, the audiologist noted that because it was unclear if the Veteran had a preexisting hearing loss at the time of service entrance, a definitive opinion could not be provided without resort to speculation.  In years past, these types of noncommittal opinions amounted to "nonevidence," neither for nor against the claim.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993).  See also, generally, Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty). 

Recent case law, however, suggests that caution must be exercised when referring to medical reports and opinions as "nonevidence" and that, instead, the probative value or weight (competency and credibility) of the evidence should be assessed.  Specifically, in Hogan v. Peake, 544 F.3d 1295 (2008) and Fagan v. Shinseki, 573 F.3d 1282 (2009), the Federal Circuit stated that classifying a medical report and opinion as nonevidence is "troubling."  More recently, in Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims (Court) held that where an examiner finds that he or she cannot provide an opinion without resorting to speculation, then "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  

In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment because they actually were unable to provide a definitive opinion because the limits of medical knowledge had been exhausted or, instead, for example, because they needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability but also held that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data were fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

The Board finds that the December 2009 VA opinion is inadequate, at least in part because the VA examiner discussed an undated audiogram in service in which it was indicated that there was hearing loss from 4000 to 6000 hertz in the left ear and at 6000 hertz in the right ear.  However, it appears that the undated audiogram to which the examiner was probably referring, which is the only audiogram contained in the active duty folder, was not obtained during service from 1967 to 1971 because it includes a reference to fusion of L5-S1, which occurred in 1984.  Therefore, additional development is warranted in this case to determine whether the Veteran's current bilateral hearing loss and tinnitus are causally related to service noise exposure; and, if the examiner again determines that he/she cannot answer this question without resorting to speculation, the examiner must explain the basis of this inability to provide this requested opinion and identify precisely what facts could not be determined.  In particular, the examiner must specify whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2012) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Thus, another VA medical opinion is required in this case relative to the etiology of the Veteran's bilateral hearing loss and bilateral tinnitus disabilities. 

With respect to the other disabilities at issue, the Board notes that the claims folder does not contain a VA examination, with a nexus opinion, on whether the Veteran currently has a back disability, GERD, hypertension, restless leg syndrome, sleep apnea, and/or vertigo/inner ear disability due to service, to include active duty and ACDUTRA, and on whether the Veteran has a psychiatric disability due to a back disability.


Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will ask the Veteran to provide the names and addresses, as well as the dates of treatment, of all health care providers, both VA and non-VA, who have seen or treated him for hearing loss, tinnitus, a back disability, a psychiatric disability, GERD, hypertension, restless leg syndrome, sleep apnea, and/or vertigo/inner ear disability since July 2011, which is the date of the most recent treatment records on file in Virtual VA.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2012).

2.  Following completion of the above, the AMC/RO must arrange for the examiner that provided the audiology opinion in December 2009, or an appropriate substitute if the examiner is not available, to provide an addendum to the previous opinion.  The claims files and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims files and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The AMC/RO will provide the examiner with the dates of the Veteran's active duty and his ACDUTRA.  Following a review of the relevant evidence in the claims files, including both the Veteran's service treatment records and the 
post-service evidence, the examiner is asked to opine whether it is at least as likely as not that the Veteran's current bilateral hearing loss disability and tinnitus are causally related to his military service, to include active duty and ACDUTRA. 

The VA examiner is requested to provide a thorough rationale for all opinions provided.  

The examiner is requested to note that even if Veteran's service treatment records do not contain evidence of tinnitus or hearing loss disability for VA purposes, pursuant to 38 C.F.R. § 3.385 (2012), in service or at service separation, service connection for tinnitus and/or hearing loss disability can still be established if medical evidence shows that current tinnitus and/or hearing loss disability are actually due to incidents during service, to include acoustic trauma.

If the examiner is unable to provide an opinion without resorting to speculation, he or she must explain why a definitive opinion cannot be provided.  In particular, the examiner must specify whether an opinion could not be rendered because the limits of medical knowledge have been exhausted and must discuss why additional testing or information would not lead to a conclusive opinion.
If it is determined that a current examination is needed in order to provide the requested opinion, a VA audiological examination must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The AMC/RO will notify the Veteran of his responsibility to report for any examination scheduled and the consequences for failure to report for an examination without good cause.  See 38 C.F.R. §§ 3.158, 3.655 (2012).

3.  The AMC/RO will schedule the Veteran for the appropriate VA examination to ascertain whether he has a back disability due to service.  The examiner must review the entire record in conjunction with the examination.  All studies or tests deemed necessary should be conducted.  The AMC/RO will provide the examiner with the dates of the Veteran's active duty and his ACDUTRA.  After a thorough review of the Veteran's records, including his service treatment records, and a full clinical evaluation, the examiner should answer the following question and identify the basis upon which the opinion is based: 

If a current diagnosis of back disability is rendered, is it at least as likely as not, (i.e., 50 percent or greater probability), that the disability was incurred in or aggravated beyond normal progression by service, to include active duty and ACDUTRA.  If aggravation is found, the examiner must note the basis for the finding that a back disability pre-existed service, should specifically address the baseline level of disability before it was aggravated by service, and point out the clinical records supporting the conclusion. 

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge. 

4.  The AMC/RO will schedule the Veteran for a VA psychiatric examination to ascertain whether he has a psychiatric disability due to a back disability.  The examiner must review the entire record in conjunction with the examination.  All studies or tests deemed necessary should be conducted.  After a thorough review of the Veteran's records, and a full clinical evaluation, the examiner should answer the following question and identify the basis upon which the opinion is based: 

If a psychiatric disability is identified, is it at least as likely as not, (i.e., 50 percent or greater probability), that the psychiatric disability is the result of, proximately due to, or chronically aggravated by a back disability.  If aggravation is found, the examiner should specifically address the baseline level of disability before it was aggravated by a back disability and point out the clinical records supporting the conclusion. 

If the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge. 

5.  The AMC/RO will schedule the Veteran for the appropriate VA examination to ascertain whether he has GERD due to service.  The examiner must review the entire record in conjunction with the examination.  All studies or tests deemed necessary should be conducted.  The AMC/RO will provide the examiner with the dates of the Veteran's active duty and his ACDUTRA.  After a thorough review of the Veteran's records, including his service treatment records, and a full clinical evaluation, the examiner should answer the following question and identify the basis upon which the opinion is based: 

If a current diagnosis of GERD is rendered, is it at least as likely as not, (i.e., 50 percent or greater probability), that the disability was incurred in or aggravated beyond normal progression by service, to include active duty and ACDUTRA.  If aggravation is found, the examiner must identify the basis for the finding that the disability pre-existed service, specify the baseline level of disability before it was aggravated by service, and point out the clinical records supporting the conclusion. 

If the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge. 

6.  The AMC/RO will schedule the Veteran for the appropriate VA examination to ascertain whether he has hypertension due to service.  The examiner must review the entire record in conjunction with the examination.  All studies or tests deemed necessary should be conducted.  The AMC/RO will provide the examiner with the dates of the Veteran's active duty and his ACDUTRA.  After a thorough review of the Veteran's records, including his service treatment records, and a full clinical evaluation, the examiner should answer the following question and identify the basis upon which the opinion is based: 

If a current diagnosis of hypertension is rendered, is it at least as likely as not, (i.e., 50 percent or greater probability), that the disability was incurred in or aggravated beyond normal progression by service, to include active duty and ACDUTRA.  If aggravation is found, the examiner must identify the basis for the finding that the disability pre-existed service, specify the baseline level of disability before it was aggravated by service, and point out the clinical records supporting the conclusion.

If the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge. 

7.  The AMC/RO will schedule the Veteran for the appropriate VA examination to ascertain whether he has restless leg syndrome due to service.  The examiner must review the entire record in conjunction with the examination.  All studies or tests deemed necessary should be conducted.  The AMC/RO will provide the examiner with the dates of the Veteran's active duty and his ACDUTRA.  After a thorough review of the Veteran's records, including his service treatment records, and a full clinical evaluation, the examiner should answer the following question and identify the basis upon which the opinion is based: 

If a current diagnosis of restless leg syndrome is rendered, is it at least as likely as not, (i.e., 50 percent or greater probability), that the disability was incurred in or aggravated beyond normal progression by service, to include active duty and ACDUTRA.  If aggravation is found, the examiner must identify the basis for the finding that the disability pre-existed service, specify the baseline level of disability before it was aggravated by service, and point out the clinical records supporting the conclusion.  

If the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge. 

8.  The AMC/RO will schedule the Veteran for the appropriate VA examination to ascertain whether he has sleep apnea due to service.  The examiner must review the entire record in conjunction with the examination.  All studies or tests deemed necessary should be conducted.  The AMC/RO will provide the examiner with the dates of the Veteran's active duty and his ACDUTRA.  After a thorough review of the Veteran's records, including his service treatment records, and a full clinical evaluation, the examiner should answer the following question and identify the basis upon which the opinion is based: 

If a current diagnosis of sleep apnea is rendered, is it at least as likely as not, (i.e., 50 percent or greater probability), that the disability was incurred in or aggravated beyond normal progression by service, to include active duty and ACDUTRA.  If aggravation is found, the examiner must identify the basis for the finding that the disability pre-existed service, specify the baseline level of disability before it was aggravated by service, and point out the clinical records supporting the conclusion.

If the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge. 

9.  The AMC/RO will schedule the Veteran for the appropriate VA examination to ascertain whether he has vertigo/inner ear disability due to service.  The examiner must review the entire record in conjunction with the examination.  All studies or tests deemed necessary should be conducted.  The AMC/RO will provide the examiner with the dates of the Veteran's active duty and his ACDUTRA.  After a thorough review of the Veteran's records, including his service treatment records, and a full clinical evaluation, the examiner should answer the following question and identify the basis upon which the opinion is based: 

If a current diagnosis of vertigo/inner ear disability is rendered, is it at least as likely as not, (i.e., 50 percent or greater probability), that the disability was incurred in or aggravated beyond normal progression by service, to include active duty and ACDUTRA.  If aggravation is found, the examiner must identify the basis for the finding that the disability pre-existed service, specify the baseline level of disability before it was aggravated by service, and point out the clinical records supporting the conclusion.

If the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge. 

10.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation will be obtained which shows that notice scheduling the examination was sent to the last known address.  It will also be indicated whether any notice that was sent was returned as undeliverable.  

It would be helpful if each examiner would use the following language, as may be appropriate: 'more likely than not' (meaning likelihood greater than 50%), 'at least as likely as not' (meaning likelihood of at least 50%), or 'less likely than not' or 'unlikely' (meaning that there is a less than 50% likelihood). 

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

11.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

12.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record and readjudicate the claims for entitlement to service connection for back disability, a psychiatric disability due to a back disability, GERD, hearing loss, tinnitus, hypertension, restless leg syndrome, sleep apnea, and vertigo/inner ear disability.  If any of the benefits sought on appeal remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


